Filed 12/18/20 P. v. Kitson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----


 THE PEOPLE,                                                                                   C091294

                    Plaintiff and Respondent,                                   (Super. Ct. No. CRF19-00334)

           v.

 CYNTHIA LEONA KITSON,

                    Defendant and Appellant.



         Appointed counsel for defendant Cynthia Leona Kitson asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                                        FACTS AND PROCEEDINGS
         Defendant assaulted the victim by swinging a golf club at her. Defendant pleaded
no contest to assault with a deadly weapon (Pen. Code, § 245, subd. (a)(1)). The trial
court found the case was an unusual case, suspended imposition of sentence, and granted


                                                             1
defendant three years’ probation. The trial court ordered her to serve 180 days in county
jail with 28 days of credit or perform 496 hours of work project. After finding defendant
had the ability to pay, the trial court imposed various fines and fees.
       In the next five months, defendant admitted two violations of probation for not
reporting to the probation officer, failing to attend assessment appointments, and
sustaining a conviction for possession of methamphetamine. After the second violation,
the trial court revoked probation, imposed a two-year term in state prison, granted her
credit for 164 days of presentence custody credits, and restated the previously imposed
fines and fees.
                                       DISCUSSION
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by
counsel of the right to file a supplemental brief within 30 days of the date of filing the
opening brief. More than 30 days elapsed and we received no communication from
defendant. Having undertaken an examination of the entire record, we find no arguable
error that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                      /s/
                                                  RAYE, P. J.

We concur:

    /s/
BLEASE, J.

    /s/
ROBIE, J.


                                              2